DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12-02-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2021/0099951, and Provisional Application No. 62/537973, filed on July 28, 2017 is supported), in view of Azizi (U.S. Pub. No. 2019/0082390) and (Provisional Application No. 62/5578103, filed on Sept. 13, 2017 is supported).

Regarding claims 1 and 9, Kim teaches a method/ (wireless transmit/receive unit (WTRU)) for use in a wireless transmit/receive unit (WTRU) (1000) (fig. 11, page 2, par [0040]), the method comprising: receiving, from a first access point (AP) (150) associated with the WTRU (100), via a primary connectivity radio (PCR) transceiver (fig. 9, 11, 19, page 10, par [0178-179]), a management frame that includes a wake-up radio (WUR) discovery element (page 1, 3, par [0006-0007, 0055, 0057]) (see a primary connectivity radio (PCR) transceiver; a wake-up radio (WUR) receiver; and a processor configured to perform a WUR negotiation procedure for exchanging WUR operation parameters with an access point (AP) through the PCR transceiver, t a link for a network and transmit/receive data, an STA needs to discover the network), 
wherein the WUR discovery element comprises a first channel to be used by the first AP and a second channel to be used by a second AP (fig. 3, page 3, par [0059-0060]) (see the STA that performs active scanning transmits a probe request frame in order to scan neighboring APs while moving between channels and waits for a response thereto, and an STA that has transmitted a probe request frame on 
channel #1 and received a probe response frame on channel #1 may store BSS related information included in the received probe response frame, move to the next channel (e.g., channel #2) and perform scanning (i.e., transmission/reception of a probe request/response on channel #2) );
 activating a wake-up radio (WUR) transceiver and deactivating the PCR transceiver (page 5-7, par [0091, 0111-0113]) (see An STA which operates in the PS mode operates while switching between a sleep state or an awake state, and The PCR is used for data transmission and reception and may be turned off if there is no data to be transmitted/received.  When the PCR is turned off, the WURx of the STA may wake up the PCR if there is a packet to be received); 
receiving, from the first AP, via the WUR transceiver, a first WUR frame in a WUR physical layer protocol data unit (WUR PPDU) format over the first channel (fig. 11-12, page 1, 3,  6, 8, par [0007, 0059, 101, 0105, 0132]) (see WUR transceiver, a WUR frame or a WUR PPDU, and an STA that has transmitted a probe request frame on channel #1 and received a probe response frame on channel #1 );
and receiving, from the second AP, via the WUR transceiver, a second WUR frame in a WUR PPDU format over the second channel (fig. 11-12, page 1, 3, 6, 8, par [0007, 0059-0060, 101, 0105, 0132]) (see WUR transceiver, a WUR frame or a WUR PPDU, The STA that performs active scanning transmits a probe request frame in order to scan neighboring APs while moving between channels, and related information included in the received probe response frame, move to the next channel (e.g., channel #2) and perform scanning (i.e., transmission/reception of a probe request/response on channel #2)).
Kim teaches a STA that has transmitted a probe request frame on channel #1 and received a probe response frame on channel #1, The STA that performs active scanning transmits a probe request frame in order to scan neighboring APs while moving between channels, and related information included in the received probe response frame, move to the next channel (e.g., channel #2) and perform scanning (i.e., transmission/reception of a probe request/response on channel #2); that is or obvious to receiving from the first AP over the first channel, and receiving from the second AP over the second channel.
However, Azizi also teach communication with the PCR is requested or needed, a station such as a peer station or an access point (AP) may transmit a wake-up radio (WUR) physical layer protocol data unit (PPDU) with a wake-up packet (WUP) to instruct the WURx to wake the PCR (fig. 1A, 2Q, 2R, page 2, par [0028]), and
	Azizi also teach receiving from the first AP (2410) over the first channel, and receiving from the second AP (2414) over the second channel (fig. 2Q, 2R, page 17-18, 30, par [0202, 0205-0206, 0331]) 
(see the STA 2420 receives the probe responses 2452 and 2460 from AP 2410 and AP 2414 and identifies them as the requested probe responses 2452 and 2460 because the WUR elements 2454 of the probe responses 2452 and 2460 from AP 2410 and AP 2414 carry ID1 2434 and ID3 2436 respectively, and the STA 2420 receives a WUR discovery frame 2200 from AP 2410 with ID1 2434 and a channel information field 2344 with channel information (first channel).  The STA 2420 receives a WUR discovery frame 2200 from AP 2414 with ID3 2436 and a channel information field 2344 with channel information (second channel), or the first resource unit (first wake-up radio preamble to a vendor-specific mode) is in a first channel, and the second resource unit (a second wake-up radio preamble to a wake-up receiver mode) is in a second channel).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Park with Azizi, in order to provide  A WURx and a wake-up radio transmitter are generally referred to as wake-up radios (WURs).  The WURx may provide a low-power solution (e.g., .about.100 .mu.W in active state) for, e.g., very low latency Wi-Fi or 
Bluetooth connectivity of wearable, Internet of Things (IoT), devices and other emerging devices that will be densely deployed and used in the near future is easier (see suggested by Azizi on page 2, par [0030]).

Regarding claims 2 and 10, Azizi teaches transmitting, to the first AP, via the PCR transceiver, a request frame indicating that on a condition that the WTRU is disassociated (terminate/suspension state) from the first AP (page 14-15, 17, par [0162, 0172-0176, 0196]) (see The PCR awake state 2110 terminates, or tears down, the WUR Request frame, the PCR 1080 of the STA 1010 may respond with an ACK to confirm entry into the WUR mode suspension state 2140 by the STA 1030, that exiting the WUR mode terminates the negotiated WUR mode parameters, and The WUR SSID 2440 may be an indicator that associates the probe request frame with WUR discovery operations or WUR operations), the WTRU will enter a WUR only discovery mode to monitor for a WUR frame based on the one or more WUR discovery elements (page 15, 24, par [0181, 0270]) (see the PCR 1082 of the STA 1030 may enter a power save mode and the WUR of the STA 1030 may enter an active mode (element 4634).  During the WUR active mode, the STA 1030 may monitor more than one resource unit including the first RU to monitor for WUPs).

Regarding claims 3 and 11, Kim teaches the WTRU enters the WUR only discovery mode after the WUR transceiver is activated and the PCR transceiver is deactivated (page 5-7, par [0091, 0111-0113]) (see An STA which operates in the PS mode operates while switching between a sleep state or an awake state, and The PCR is used for data transmission and reception and may be turned off if there is no data to be transmitted/received.  When the PCR is turned off, the WURx of the STA may wake up the PCR if there is a packet to be received).

Regarding claims 4 and 12, Kim teaches the management frame is a beacon frame or a probe response frame (page 3, par [0059-0060]) (see a beacon frame is a management frame in IEEE 802.11 and is periodically transmitted to indicate presence of a wireless network and allow an STA performing scanning to discover the wireless network and participate in the wireless network, and the STA that performs active scanning transmits a probe request frame in order to scan neighboring APs ).

Regarding claims 5 and 13, Kim teaches the first WUR frame or the second WUR frame is a WUR discovery frame (page 3, par [0059-0060]), a WUR beacon frame (page 3, par [0059-0060]) (see the AP transmits a beacon frame) , a WUR wake-up frame (page par [0092, 0138]) (see the STA may be switched to the awake state to transmit the frame, A WID included in a unicast wake-up frame identifies a receiver WUR STA), or a WUR vendor specific frame.

Also see Azizi teaches a WUR wake-up frame or WUR vendor specific frame (page 2, par [0020]).

Regarding claims 6 and 14, Azizi teaches the WUR discovery element in the management frame includes at least one of : a first operating class of the first AP, a first WUR discovery channel of the first AP (fig. 2B, page par [0106]) (see The WUR PPDU 2020 may comprise a WUR packet such as a wake-up packet, a WUR beacon, a WUR discovery frame, or the like) , a first WUR channel of the first AP, first WUR parameters of the first AP (fig. 1G, page par [0091, 0106, 0180, 0185]), a second operating class of the second AP, a second WUR discovery channel of the second AP, a second WUR channel of the second AP, or second WUR parameters of the second AP.
Note: only one need to show.

Regarding claims 7 and 15, Azizi teaches on a condition that the first WUR frame is a first WUR discovery frame (page 17, par [0202]) (see the STA 2420 receives a WUR discovery frame 2200 from AP 2410 with ID1 2434 and a channel information field 2344 with channel information.  The STA 2420 receives a WUR discovery frame 2200 from AP 2414 with ID3 2436 and a channel information field 2344 with channel information), 
monitoring the first WUR discovery frame over the first WUR discovery channel (page 6, 15, 24, par [0070, 0180, 0272]) (see monitoring for the first wake-up radio preamble to monitoring for the second wake-up radio preamble, and vice versa.  In other embodiments, the STA 1030 may be capable of monitoring for both simultaneously); and
on a condition that the second WUR frame is a second WUR discovery frame, monitoring the second WUR discovery frame over the second WUR discovery channel (page 15-16, par [0180-0186]) (see A WUR discovery frame is a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, and the WUR discovery frame 2200 may also include a list of channel information fields that includes a value to indicate how many channel information fields are included in the WUR parameter field(s) 2230. ) .

Regarding claims 8 and 16, Azizi teaches on a condition that the first WUR frame is a first WUR beacon frame (page 8, par [0090), a first WUR wake-up frame (page par [0114]), or a first WUR vendor specific frame (page 2, par [0020]) , monitoring the first WUR beacon frame (page 8, par [0090),  the first WUR wake-up frame (page 10, par [0114]),  or the first WUR vendor specific frame over the first WUR channel (page 2, par [0020]); 
and on a condition that the second WUR frame is a second WUR beacon frame, a second WUR wake-up frame, or a second WUR vendor specific frame, monitoring the second WUR beacon frame, the second WUR wake-up frame, or the second WUR vendor specific frame over the second WUR channel (page 2, 8, 10, 15-16, par [0020, 0090, 0114, 0180-0186]) (see A WUR discovery frame is a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, and the WUR discovery frame 2200 may also include a list of channel information fields that includes a value to indicate how many channel information fields are included in the WUR parameter field(s) 2230. ) . .
Note: only one need to show.

Regarding claims 17 and 18, Azizi teaches activating the PCR to communicate with the AP selected from among the first AP (2410) and the second AP (2412/2414) (fig. 2Q, 2R, (fig. 2Q, 2R, page 17-18, 30, par [0056, 0202-0203, 0205-0206, 0331]) 
(see the STA 2420 receives the probe responses 2452 and 2460 from AP 2410 and AP 2414 and identifies them as the requested probe responses 2452 and 2460 because the WUR elements 2454 of the probe responses 2452 and 2460 from AP 2410 and AP 2414 carry ID1 2434 and ID3 2436 respectively, and the STA 2420 receives a WUR discovery frame 2200 from AP 2410 with ID1 2434 and a channel information field 2344 with channel information (first channel).  The STA 2420 receives a WUR discovery frame 2200 from AP 2414 with ID3 2436 and a channel information field 2344 with channel information (second channel), the WUR element 2432 match the ID of the AP 2412.  The AP 2410 responds with 
probe response 2452 because ID 2434 in WUR element 2432 matches an ID transmitted by the AP 2410 in a WUR discovery frame 2200 and the SSID for WUR operation matches the WUR SSID 2440 when selected).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2021/0099951) in view of Azizi (U.S. Pub. No. 2019/0082390), and further in view of Chitrakar (U.S. Pub. No. 2021/0185597) with Foreign Application Priority Data filed on Dec. 25, 2017).

Regarding claims 19 and 20, Azizi teaches selecting, based on of the first WUR frame and the second WUR frame, an AP from among the first AP and the second AP (fig. 2Q, 2 R, page 8, par [0090, 0093]) But Azizi does not mention by signal strengths.
However, Chitrakar teaches selects AP3 based on the received Probe Response frames, and select based on signal strengths (fig. 1, 9, page 6, 11, par [0069-0072, 0103]) (see received all three WUR Discovery frames from the three ESS1 APs and based on their contents, along with cross referencing to the Neighbor WUR AP Information element 2914 if needed, STA 950 can further shortlist a few APs of interest.  STA 950 may also use additional information to make the shortlisting decision, for example the RSSI (Receive Signal Strength Indicator) of the WUR Discovery frames 2924 and 2926).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Park and Azizi with Chitrakar, in order to provide  better link quality than BSS 310 and AP1 312.  STA 330 may perform a Passive scan i.e. passively listening to the channels and collecting Beacon frames from different APs, or it may also perform Active scan i.e. actively polling APs on each channel for Probe Responses.  In either case, usually the number of channels on which a STA is capable of operating is quite big and the whole scanning and network discovery process (whether Active Scan or Passive Scan) may take quite a bit of time and this may prove to be very disruptive for the communication link. (see suggested by Chitrakar on page 6, par [0061]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 9, 2021